— Proceeding pursuant to CPLR article 78 to review a determination of the respondent Commissioner of the New York State Office of Mental Health, dated February 5, 1987, which, after a hearing, found that the establishment of a community residential facility in the Town of Hempstead would be appropriate.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
On this record we find that the Commissioner’s determination was supported by substantial evidence. The petitioner failed to meet its burden of proof by providing concrete and convincing evidence that the establishment of the proposed community residential facility would result in the substantial alteration of the nature and character of the area (see, Mental Hygiene Law § 41.34 [c] [5]; Matter of Talisman Dr. Civic Assn. v Webb, 138 AD2d 610; Matter of Town of Hempstead v Commissioner of State of N. Y. Off. of Mental Retardation & Developmental Disabilities, 131 AD2d 681; Matter of Town of Oyster Bay v Office of Mental Retardation & Developmental Disabilities, 121 AD2d 389).
We have considered the petitioner’s remaining contentions and find them to be without merit. Mollen, P. J., Thompson, Rubin and Sullivan, JJ., concur.